Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 6-9, 12-15, 18-20 allowed.
Claims 2-3, 5, 10-11, 16-17 cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Borsutsky et al (U.S. Pub No. 2018/0102989), as title Messaging BOT Selection in Multi-Bot Chat Sessions discloses a user profile and messaging bots can be jointed to participate in a group chat session. A first natural language requirement data set can be received from the user profile and sent to the plurality of a messaging bots. The first natural language script and the second natural language script can be sent to the user profile in response to the first requirement data set. At least a portion of the firs solution data set can be sent to the second messaging bot and at least a portion of the second solution data set can be sent to the first messaging bot. Each of the bots can see the communication of the other bots and can react accordingly. The user profile can select one of the bots to provide a solution, and the user profile and that selected bot can arrange for the providing of the solution.
Zhang et al (U.S. Pub No. 2018/0077180 A1) as title Bot Detection System based on Deep Learning discloses the system is disclosed a process for detecting bots using behavior analysis. The system constructs are presentation of historical request sequences that includes network resources, transitions between network resources and criteria for multiple scores for each transition related to the 
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitations in combination with the specific added limitations as recited in the claims invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 19, 2022
/THU N NGUYEN/Examiner, Art Unit 2154